DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-24 are pending.
Claims 1-15 and 25-29 are cancelled.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.  While the Non-Final Rejection (01/21/2022) recognized that claims 16-24 are directed to allowable subject matter, upon closer review of the instant specification, it appears that critical features are not recited in the claim.   
The relevant portion of the instant specification are reproduced below (with emphases added):
[0037] Aspects of the present disclosure relate to a handheld laser probe for laser thermal conjunctivoplasty. In embodiments, the handheld laser probe includes forceps, such as angled forceps, and a line focused laser light source, such as a pulsed laser source coupled to the forceps, for example, mechanically coupled. By line focused laser light, it is meant that a lens or other device focuses the light to form a line. In other words, the light in the focal plane would have the appearance of a line. In embodiments, the forceps are configured to grasp a conjunctival fold and hold the fold in the light beam of the line focused laser while the line focused laser beam is configured to uniformly heat the fold, thereby shrinking large volumes of conjunctiva. In embodiments, the handheld laser probe device is designed to heat the conjunctival stroma as uniformly as possible to a temperature high enough for collagen shrinkage, but not so high as to cause boiling, mechanical disruption, blood vessel rupture, or bleeding. In embodiments, the laser beam focuses to a 10 mm line parallel to and just above the angled platform of the forceps (See e.g. FIG. 4C). In embodiments, the handheld laser probe includes a cylindrical lens to focus the laser light into a line. In embodiments, the handheld laser probe includes a pair of angled forceps, for example angled forceps can be used to grasp a conjunctival fold while the line focused laser beam is configured to uniformly heat the fold, thereby shrinking large volumes of conjunctiva. In some embodiments, the angled forceps have tips, forming grasping platforms that are angled about 30.degree. to about 90.degree. relative to the long axis of the body of the forceps, for example about, 30.degree. to about 60.degree. or even about 45.degree. relative to the long axis of the body of the forceps. In some embodiments, the grasping platforms have a length that is about the same length as the line focused laserbeam, for example having a length of about 5 to about 15 mm, such as about 10 mm, such as measured from the bend to the tip of the grasping platform. In embodiments, the handheld laser probe includes a line focused laser light source selected with a laser wavelength, power, pulse duration, and beam focus width to heat water in conjunctival tissue to shrink its full thickness. In embodiments, the handheld laser probe includes a line focused laser beam that has a focal plane with length of about 10 mm and a width of about 1 mm.

MPEP 2164.08(c) states: “A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112. … an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended.”
Based on the relevant portion of the instant specification, reproduced above, the language of the specification makes it clear that the following four features are critical for the invention to function as intended even though they are not recited in the claims at issue.
“In [all, not some] embodiments, the laser beam focuses to a 10 mm line parallel to and just above the angled platform of the forceps (See e.g. FIG. 4C).”
“In [all, not some] embodiments, the handheld laser probe includes a cylindrical lens to focus the laser light into a line.”
“In [all, not some] embodiments, the handheld laser probe includes a line focused laser light source selected with a laser wavelength, power, pulse duration, and beam focus width to heat water in conjunctival tissue to shrink its full thickness.”
“In [all, not some] embodiments, the handheld laser probe includes a line focused laser beam that has a focal plane with length of about 10 mm and a width of about 1 mm.”
To be allowable, the method claims 16-24 should recite steps to focus, using a cylindrical lens, a laser beam to a 10 mm line parallel to and just above the angled platform of the forceps, wherein the laser beam has a focal plane with length of about 10 mm and a width of about 1 mm, and wherein the laser beam is from a source selected with a laser wavelength, power, pulse duration, and beam focus width to heat water in conjunctival tissue to shrink its full thickness.  If the claims at issue are amended to cited the above limitations, then the claims are allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As discussed above (Response to Arguments incorporated by reference herein), the claim does not recite critical features that would allow the invention to work as intended.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792